Osvaldo




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 25, 2015

                                    No. 04-15-00254-CV

                CITY OF SAN ANTONIO and San Antonio River Authority,
                                  Appellants

                                              v.

                                    Osvaldo PERALTA,
                                         Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-16836
                       Honorable Martha B. Tanner, Judge Presiding


                                       ORDER
        On August 12, 2015, Appellants City of San Antonio and San Antonio River Authority
filed reply briefs. On August 24, 2015, Appellee Osvaldo Peralta filed an opposed motion for
leave to file a sur-reply brief and the sur-reply brief. See Tex. R. App. P. 38.3, 38.7.
Appellee’s motion for leave to file a sur-reply brief is granted. The sur-reply brief is deemed
timely filed.


                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court